CONVOCATORIA
Por la presente se convoca a todos los miembros de la Conferencia Notarial para la Primera Sesión Ordinaria de la Conferencia Notarial de Puerto Rico que habrá de cele-brarse el 16 de octubre de 1997 a las 9:00 a.m. en el hotel Caribe Hilton, en San Juan.
Durante la Primera Sesión Ordinaria de la Conferencia Notarial, se discutirá el informe y la reglamentación pre-sentada por el Comité Asesor sobre Jurisdicción Voluntaria del Secretariado de la Conferencia Judicial.

Regístrese y publíquese.

Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo